department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date release number release date uil code legend org organization name org address xx date address address uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court october 20xx dear a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reasons are you operated exclusively not demonstrated that you have for charitable educational or other exempt purposes within the meaning of sec_501 you failed to comply with the conditions of your exemption in that you did not file forms or respond to repeated reasonable requests to allow the internal_revenue_service to examine your books records and activities you have provided no information showing that you conduct a real and substantial charitable program as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code _2- you ate required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or write or you can contact the taxpayer taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule number or exhibit ae ea explanations of items name of taxpayer org tax identification_number year period ended legend org motto motto organization name co-1 xx company issue_date xyz state president president whether the organization known as org hereinafter referred to as org has operated exclusively for sec_501 purposes and if not whether their exempt status should be revoked facts the organization org was incorporated in the state of xyz on february 20xx the internal_revenue_service hereinafter referred to as irs or service’ sent org letter dated july 20xx which granted org tax-exempt status as an organization exempt from income_tax under internal_revenue_code hereinafter referred to as irc or code sec_501 as an organization described in sec_501 because org was a newly created organization the irs did not make a final_determination regarding the organization’s foundation status under sec_509 of the code instead they were granted an advance_ruling period in which they would be treated as a publicly_supported_organization under sec_509 further defined under b a vi the advance_ruling period began february 12' 20xx and ended december 20xx contributions to the organization were deductible to the donor as provided under sec_170 of the code during the application_for exemption process org was requested to provide a detailed narrative description of the services they will provide in which they responded as follows we intend to provide the public motto services motto services motto services motto services motto services motto services fostering international amateur sports competition motto services in addition the organization submitted information that stated org is an international non-profit help organization dedicated to providing consumer protection services alternative methods of debt reduction financial situation negotiations fair debt collections practices act fair credit reporting act the organization listed the following our services - advice credit cards credit report bill collections calling bankruptcy alternatives consolidation consumer education financial relief debt reduction negotiating balances this case was transferred from the exempt_organization compliance unit seocu the eocu referred org for field_examination as they were unable to verify the activities of the organization during a compliance check the eocu made contact with president the president of org in an attempt to gather information in order to verify exempt_activities president was sent form requesting information related to their activities and the current operating status of the organization form was completed form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit an explanations of items naine of taxpayer tax identification_number year period ended org and signed by president on march 31‘ 20xx president indicated that the organization was not required to file form_990 as they were inactive and became inactive on january of 20xx in addition president included the following statement organization was under an injunction filed by co-1 as a result we were unable to conduct credit counseling for years i the president maintained the website po box operation sic until 20xx the internal revenue_agent agent was assigned org for field_examination on february 20xx the agent attempted to contact the organization starting april of 20xx telephone numbers listed on the website for the organization were either incorrect or disconnected in addition telephone numbers initially secured_by the eocu were no longer in service on may 20xx the irs sent the organization correspondence letter publication and form_4546 - information_document_request informing the organization of the examination and requesting they contact the agent this correspondence was sent via the united_states postal service usps certified mail - return receipt requested the agent performed additional research in which another address for org different from the address on file with the service was secured the agent sent correspondence to this address on june 11' 20xx both correspondence sent to the organization were returned by the usps on june 20xx as either unclaimed unable to forward or moved - left no address form 4759-post office tracer was submitted to the usps requesting the address of the individual that established the post office box for org the usps provided the name of the post office box applicant as president and his contact information this address agrees with the last address on file with the service for president the irs sent correspondence certified mail to president on august 20xx requesting he contact the agent in charge of the examination the irs received ps form_3811 - domestic return receipt verifying delivery of correspondence sent august 20xx to president address on august 20xx as of september of 20xx the service has not been contacted by president the state of xyz department of as forfeit ending december 20xx since they were granted exemption taxation’s website lists the organizations current status internal irs documents indicate the organization has only filed form_990 for tax period the organization has filed no other federal returns eg 941’s etc law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literay or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office form 886-a catalog number 10w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit naine of taxpayer tax identification_number year period ended form 886-a rev date org explanations of items the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt reg c -1 a the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b iv operational_test sec_1_501_c_3_-1g defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals reg c -1 c provide that an organization 1s operated exclusively for charitable purposes only if it engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purposes meaning of operated exclusively the meaning of the term ‘exclusively’ as used in the statutes is no longer open to debate in 326_us_279 66_sct_112 90_led_67 the supreme court in giving effect to sec_811 of the social_security act in terms substantially the same as sec_501 of int rev code made this pronouncement tn this instance in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single non educational purpose if substantial in nature will destroy the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ho explanations of items tax identification_number year period ended name of taxpayer org exemption regardless of the number or importance of truly educational_purposes u s pincite s ct pincite 90_led_67 see also 190_f2d_738 302_f2d_934 cert_denied 372_us_976 83_sct_1109 10_led_141 285_f2d_800 cert_denied the most liberal of constructions does not mean that statutory words and phrases are to be given unusual or tortured meanings unjustified by legislative intent or that express limitations on exemption are to be ignored see 326_us_279 66_sct_112 furthermore sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals public v private purposes reg c -1 d ii provide that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it the purposes specified in sec_501 pertaining to this particular organization which are all public purposes are separately analyzed below in order to establish that it meets the first criterion of the operational_test for tax-exempt status e that it is operated exclusively for exempt purposes an organization must prove that it is operated for a public purpose rather than for benefit of private interests such as those of its creator or his family shareholders or designated individuals presence of a single nonexempt purpose if substantial in nature will destroy the exemption 765_f2d_1387 c a charitable organizations reg c -1 d provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare educational purpose sec_1 an organization that is organized and operated exclusively for educationalpurposes qualifies for exemption under sec_501 the regulations under reg c -1 d i define education as form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ie explanations of items name of taxpayer tax identification_number year period ended org e e the instruction or training of the individual for the purpose of improving or developing his capabilities the instruction of the public on subjects useful to the individual and beneficial to the community burden_of_proof the court in 510_us_870 mem u s cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in 505_f2d_1068 6th cir the court stated that i ncome tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct s ct similarly the court cited welch v helvering 190_us_111 and modern cases following its stricture that p laintiff thus bears the burden of proving its entitlement to an exemption see_also v commissioner 670_f2d_104 bubbling well church of universal love inc 9th cir 588_fsupp_693 d d c the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc taxpayer’s position the taxpayer’s position is unknown as the service has been unable to contact org or any of its officers despite several attempts service position the issue affecting tax exempt status of org is the operational_test exempt status under sec_501 is a privilege as opposed to a right an organization granted tax-exempt status under sec_501 maintains the responsibility for substantiating continued eligibility for recognition thereunder organizations seeking to obtain or maintain tax-exempt status under sec_501 must meet two basic tests such organizations must be both organized and operated for sec_501 purposes the organizational_test is not being questioned at this juncture in st david's health care sy349_f3d_232 c a tex to pass the operational_test for tax-exempt status purported charitable_organization must show that it engages primarily in activities which accomplish its exempt_purpose its net_earnings do not inure to benefit of private shareholders or individuals it does not expend substantial part of its resources attempting to influence legislation or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit ree ese a name of taxpayer org political campaigns and it serves valid purpose and confers public benefit failure to satisfy any one of these requirements will result in denial of tax exemption church of visible intelligence that governs the universe v u s cl_ct cl_ct tax identification_number year period ended according to a written_statement submitted by the president of the organization org became inactive in january of 20xx he further stated the organization was unable to perform credit counseling due to an injunction filed against them by co-1 the written_statement submitted to the eocu provided no details regarding any activities instead it appears the organization was forced to become inactive from 20xx to 20xx due to an injunction filed by co-1 despite several attempts the service has been unable to secure information necessary for the examination no information other then information from a website could be obtained that would evidence or substantiate any exempt_function activities engaged in for the year under examination an organization must carry on exempt_function activities in order to be entitled to continued recognition of tax-exempt status under sec_501 c i-e dormant organizations are not entitled to such exempt status as they cannot meet the operational_test in 144_fsupp_74 the courts found an organization was not exempt due to the following e e the exempt_organization freidland failed to formulate and design a meaningful charitable program one having a definite functional objective ergo the accumulation of profits during this time was deemed unreasonable as no charitable purpose was identified in 316_f2d_151 the third circuit confronted with the same problem affirmed the district court's holding in friedland case supra f_supp pincite and also made the following general pronouncement mindful of these principles we are impelled to conclude that the tax_court here correctly decided that the accumulations were unreasonable within the meaning of the statute several salient facts stand out foundation did not have a concrete or definite charitable program requiring the accumulation of a large percentage of its income under its corporate charter foundation possessed broad charitable powers but the fact remains that it failed to formulate and design a meaningful charitable program one having a definite functional objective revrul_59_95 and cumulative bulletin page prescribes that failure or inability to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status an exemption is an exception to the norm of taxation an organization which seeks to obtain tax exempt status therefore bears a heavy burden to prove that it satisfies all the requirements of the exemption statute form 886-a catalog number 20810w -page_- publish no irs gov department of the treasury-internal revenue service schedule number or extiibit form 886-a rev date explanations of items tax identification_number name of taxpayer org the supreme court repeatedly has said that exemptions from taxation are not granted by implication see eg mescalero apache tribe v jones 93_sct_1267 36_led_114 and authorities therein cited the tax_court has stated consistently that ‘ a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power ’ american automobile t c association _v commissioner of cleveland _v commissioner 7_tc_1449 associated industries year period ended u s conclusion organizations seeking to obtain or maintain tax-exempt status under sec_501 must meet two basic tests these organizations must be both organized and operated for sec_501 purposes due to the lack of exempt_function activities we have concluded that the organization known as org has failed the operational_test it is the internal revenue service’s position that exemption under internal_revenue_code sec_501 should be revoked as of january ' 20xx form 886-a catalog number 20810w -page__7 publish no irs gov department of the treasury-internal revenue service ue ea government entities division org address department of the treasury internal_revenue_service tege eo examination hopkins plaza - room baltimore md date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
